DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “the fixture facilitates uniformly brazing or soldering the multiple heat transfer elements to the lower section…” It is unclear if Applicant is claiming a step of uniformly brazing or soldering the multiple heat transfer elements to the lower section. It then would be inappropriate for process limitations to be required in a claim drawn to an apparatus (see MPEP 2173.05(p)). For further examination purposes, it will be interpreted that what is required is that the fixture has structural features that allow for the multiple heat transfer elements to be uniformly brazed or soldered to the lower section. 
Claims 3 and 9 recite the “heat transfer element(s) comprise(s) a finsink”. Examiner is unable to ascertain the meaning of a “finsink” and the specification does not provide a clear definition as to what comprises a “finsink”. For further examination purposes a finsink will be interpreted as an element with fins. 
	Claims 9 and 10 recite “the load applied to the fixture stack segment facilitating
brazing or soldering the finsink to the lower/upper shell in the active region of the heat
sink”. It is unclear how a load applied to a fixture stack segment helps braze or solder
the finsink to the lower/upper shell. It is also unclear if Applicant is claiming a step of
applying a load to the fixture stack segment during a step of brazing or soldering the
finsink. It then would be inappropriate for process limitations to be required in a claim
drawn to an apparatus (see MPEP 2173.05(p)).
Claim 12 recites the limitation "the base" in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claims 11, 13-17 are thus rejected for their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 4-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 3,226,466).
	Regarding claim 1, Martin teaches a fixture to facilitate fabrication of a cold plate with multiple heat transfer elements (Title), the fixture comprising: 
a base plate (22) to support a lower section (4) of the cold plate (1), the cold plate (1) comprising multiple active regions, each active region including a respective heat transfer element (1c, 1d) to facilitate cooling a respective heat-generating electronic component (Fig 1; Col 2, Ln 62 – Col 3, Ln 6); 
multiple registration pins (17) extending from the base plate (22) (Fig 1; Col 4, Ln 15-21); 
multiple platens (8a, 9) to reside above an upper section of the cold plate (1), a platen (8a) of the multiple platens including slip fit regions (16, 8b) configured to slip fit around respective registration pins (17) of the multiple registration pins with the lower section (4) and upper section (3) of the cold plate (1) disposed between the base plate (22) and the platen (8a), and forming a fixture stack segment (elements between 8a and 7a) aligned with a heat transfer element (1c) in a respective active region of the multiple active regions of the cold plate (1) (Fig 1; Col 3, Ln 23-28); and 
multiple load plates (21, 24), a load plate (21) of the multiple load plates including slip fit regions (bores within the plates) configured to slip fit around corresponding registration pins (17) of the multiple registration pins with the load plate (21) disposed over the fixture stack segment (elements between 8a 
Regarding claim 2, Examiner notes the interpretation of this limitation as taken in the 112b rejection above. Martin teaches the multiple heat transfer elements (1c, d) are structurally flat plates (Fig 1). It then can be appreciated that the fixture facilitates uniformly brazing or soldering the multiple heat transfer elements (1c, d) to the lower section in the multiple active regions thereof as the flatness of the heat transfer elements allow for uniform brazing or soldering. 
Regarding claim 4, Martin further teaches the slip fit regions (16) in the platen (8a) of the multiple platens are differently configured to facilitate slip fitting the platen around the respective registration pins (17) of the multiple registration pins (Fig 1-2; Col 4, Ln 13-21). Examiner appreciates all of the bores of the platen are not labeled, however is interpreting the recesses (11) to correspond to the bores as indicated from the cited portion. A common definition for “configure” is “to set up for operation especially in a particular way” (Merriam-Webster). As these bores and recesses are set up in different placements, Examiner is therefore interpreting they are “differently configured” around respective registration pins.
Regarding claim 5, Martin further teaches the slip fit regions in the load plate (21) of the multiple load plates are differently configured to facilitate slip fitting the load 
Regarding claim 6, Martin further teaches the corresponding registration pins (17) around which the load plate (21) is slip fit include registration pin heads (18, 19) against which the load plate (21) rests when the single load pin (8c, d) is applying the load to the fixture stack segment (Fig 1; Col 4, Ln 21-28).
Regarding claim 7, Martin further teaches the platen (8a) of the multiple platens and the load plate (21) of the multiple load plates are identically configured, and wherein the platen (8a) and the load plate (21) slip fit around the same registration pins (17) of the multiple registration pins (Fig 1-2; Col 4, Ln 13-21). With the definition of “configure” recited above, it can be appreciated that the load plate and the platen are identically set up for operation especially in a particular way, as in they are both plate-like elements positioned in the same orientation and able to apply pressure to the heat sink. Therefore, the load plate and platen are interpreted to be “identically configured” as claimed.
Regarding claim 12, Martin teaches a method of facilitating fabrication of a cold plate with multiple heat transfer elements (Title), the method comprising: 
assembling a fixture comprising: 
providing a base plate (22) to support a lower section (4) of the cold plate (1), the cold plate (1) comprising multiple active regions, each active region including a respective heat transfer element (1c, d) to facilitate cooling a respective heat- generating electronic component (Fig 1; Col 2, Ln 62 – Col 3, Ln 6); 
positioning multiple registration pins (17) to extend from the base plate (22) (Fig 1; Col 4, Ln 15-21); 
slip fitting multiple platens (8a, 9) above an upper section of the cold plate (1), a platen (8a) of the multiple platens including slip fit regions (16) configured to slip fit around respective registration pins (17) of the multiple registration pins, with the lower section (4) and the upper section (3) of the cold plate (1) disposed between the base (22) and the platen (8a), and forming a fixture stack (elements between 8a and 7a) aligned with a heat transfer element (1c, d) in a respective active region of the multiple active regions of the cold plate (1) (Fig 1; Col 4, Ln 13-21); and 
slip fitting multiple load plates (21, 24), a load plate (21) of the multiple load plates including slip fit regions configured to slip fit around corresponding registration pins (17) of the multiple registration pins, with the load plate (21) disposed over the fixture stack segment (elements between 8a and 7a), above the platen (8a) of the multiple platens (Fig 1; Col 4, Ln 21-28), and the load plate (21) including a single load pin (8c, d), the single load pin of the plate being centrally disposed in the load plate (21) to facilitate applying a load to the fixture stack segment to facilitate bonding the lower section (4), .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in further view of Coteus et al. (US 2016/0290728 A1) hereinafter Coteus.
Regarding claim 3, Martin further teaches the multiple heat transfer elements are brazed or soldered to the lower section (4) in a respective active region of the cold plate (1) (Fig 1; Col 3, Ln 13-15).
Martin does not explicitly disclose the multiple heat transfer elements comprise multiple finsinks. 
Recalling the 112b interpretation of “finsink” above, Coteus teaches the respective heat transfer elements (86) comprises multiple finsinks (Fig 2B; [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fixture of Martin such that the heat transfer elements comprise a finsink to help increase heat transfer through the heat sink.
Regarding claim 9, Martin teaches limitations of claim 1 as discussed above.

Martin does not teach the heat transfer elements comprise a finsink through which liquid coolant is to flow.
Recalling the 112b interpretation of “finsink” above, Coteus teaches the respective heat transfer elements (86) comprises a finsink through which liquid coolant is to flow (Fig 2B; [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fixture of Martin such that the heat transfer elements comprise a finsink to help increase heat transfer through the heat sink.
Regarding claim 10, Martin teaches the load applied to the fixture stack segment (Col 3, Ln 46-61) and soldering the heat transfer element (1) to the upper shell (3) in the active region of the heat sink (Col 3, Ln 13-15).
Martin does not teach the heat transfer elements comprise a finsink but it would be obvious to modify the fixture of Martin in view of Coteus as similarly discussed in claim 9 above.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in further view of Hierholzer et al. (US 2007/0278669 A1) hereinafter Hierholzer.
Regarding claim 8, Martin teaches the single load pin (8c, d) is centrally in the load plate (21) (Fig 1; Col 2, Ln 44-51).

Hierholzer teaches a semiconductor circuit arrangement (Title; Abstract). Hierholzer further teaches a single load screw (50) is disposed centrally in the load plate (10) (Fig 8-9; [0076]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fixture of Martin such that the single load pin is a single load screw as taught by Hierholzer. The single load screw advantageously functions as a mechanical and thermal contact between the heat sink and the elements disposed above it (see Hierholzer, [0078]).
The limitation “the single load screw being torqued to apply the load to the platen, and hence to the respective fixture stack segment aligned with the active region of the heat sink” is a product-by-process claim.
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
Regarding claim 13, Martin further teaches the cold plate (1) further comprises an upper section, and wherein the method comprises using the fixture to facilitate fabricating the cold plate, the using comprising: 
placing the lower section (4) of the cold plate (1) onto the base plate (22), locating the lower section (4) relative to the multiple registration pins (17) (Fig 1; Col 4, Ln 21-28); 
placing the respective heat transfer element (1c, d) on the lower section (4) of the active region of the cold plate (1) configured for cooling the respective heat-generating electronic component, with a braze or solder material disposed between the heat transfer element (1c) and the lower section (4) (Fig 1; Col 3, Ln 13-17); 
placing the upper section (3) of the cold plate (1) onto the lower section of the heat transfer element in the active region disposed between the lower plate and the upper sections (Fig 1; Col 3, Ln 7-9); 
slip fitting the platen (8a) of the multiple platens around the respective registration pins (17) to form the fixture stack segment (Fig 1; Col 4, Ln 13-21); 
slip fitting the load plate (21) of the multiple load plates around the corresponding registration pins (17) of the multiple registration pins over the fixture stack segment, and above the platen (8a) of the multiple platens (Fig 1; Col 4, Ln 21-28); and 
placing a single load pin (8c, 8d) in the load plate (21) to apply the load to the fixture stack segment to facilitate soldering of the cold plate, including soldering of the lower section and the heat transfer element together using the solder material disposed therebetween (Fig 1; Col 2, Ln 44-51; Col 3, Ln 13-15).
Martin does not teach a step of applying a torque the single load pin.
Hierholzer teaches a single load screw (50) is disposed centrally in the load plate (10) (Fig 8-9; [0076]).

comprises a single load screw that is, by nature, installed by applying torque to it as taught by Hierholzer. The single load screw advantageously functions as a mechanical and thermal contact between the heat sink and the elements disposed above it (see Hierholzer, [0078]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Coteus as applied to claim 10 above, and further in view of Jo et al. (US
2018/0328675 A1) hereinafter Jo.
Regarding claim 11, Martin in view of Coteus teaches limitations of claim 10 as
discussed above. Coteus teaches a raised coolant inlet and outlet (98A, B) (Fig 5).
Martin and Coteus do not teach the fixture further comprises an alignment
outrigger coupled to the raised coolant inlet and outlet couplings to facilitate holding the
raised coolant inlet and outlet couplings in position during thermal treatment of the heat
sink.
Jo teaches a heat exchanger for cooling electrical devices (Title; Abstract). Jo
teaches a heat exchanger (1) comprises a raised coolant inlet coupling (310) and a raised coolant outlet coupling (320), and wherein the fixture further comprises an alignment outrigger (110) coupled to the raised coolant inlet (310) and outlet couplings
(320) (Fig 2; [0013]). Examiner notes that “to facilitate holding the raised coolant inlet
and outlet couplings in position during thermal treatment of the heat sink” is functional
language. While the step of thermal treatment of the heat sink is not positively claimed,
as the alignment outrigger (110) is connected to the inlet and outlet (310, 320) via

thermal treatment and therefore meets the claim.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fixture of Martin and Coteus to include an alignment outrigger coupled to the raised coolant inlet and outlet as taught by Jo. The alignment outrigger allows for a direct cooling path between the inlet and out (see Jo, [0013]).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Hierholzer as applied to claim 13 above, and further in view of Liao (US 2005/0252951 A1).
Regarding claims 14 and 15, Martin teaches the upper and lower shell (3, 4) of the heat sink are soldered together with the heat transfer element (1) (Fig 1; Col 3, Ln 13-15).
Martin and Hierholzer do not teach providing a different second joining material.
Liao teaches a method for assembling and brazing heat sink modules (Title; Abstract). Liao teaches it is well known to use different brazing materials between different heat sink modules ([0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Martin and Hierholzer such that different braze materials are used between the different layers to braze the components securely and durably. See MPEP 2143 B which states the prima facie obviousness of substituting one known element for another to obtain predictable results. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Hierholzer in view of Liao as applied to claim 14 above, and further in view of Coteus.
Regarding claim 16, Martin, Hierholzer, and Liao teach the method of claim 14 as discussed above.
Martin, Hierholzer, and Liao do not teach the heat transfer element comprises an finsink but it would be obvious to modify the method of Martin, Hierholzer, and Liao with the method of Coteus as similarly discussed in claims 9-10 above.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Hierholzer in view of Liao in view of Coteus as applied to claim 16 above, and further in view of Dermody (US 3,689,334).
Regarding claim 17, Martin, Hierholzer, Liao, and Coteus teach the method of claim 16 as discussed above but do not explicitly disclose applying a lubricant to the load pin prior to applying the torque, the lubricant comprising isopropyl alcohol or stearic acid.
Dermody teaches a method of bonding metal components in electrical components (Title; Abstract). Dermody teaches stearic acid may be used as a lubricant when manufacturing metals (Col 4, Ln 39-50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Martin, Hierholzer, Liao, and Coteus such that a lubricant of stearic acid is added before screwing in the load pin to effectively and easily manufacture the heat sink (see Dermody, Col 4, 47-50).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726